Case 3:19-cr-00001-TJC-PDB Document 66 Filed 12/17/19 Page 1 of 3 PageID 589



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

   UNITED STATES OF AMERICA

   vs.                                                Case No. 3:19-cr-1-J-32PDB

   JOHN R. NETTLETON



                                     ORDER

         On December 16, 2019, the Court held a final pretrial conference, the

   record of which is incorporated herein.

         For the reasons stated on the record, it is hereby

         ORDERED:

         1.    On the Government’s representation that it no longer intends to

   offer the opinion testimony of C.D., Defendant’s Motion in Limine to preclude

   the Government from introducing testimony from C.D. that the paper towel he

   found looked as though it was used for cleaning up blood and not pressed

   against a wound (Doc. 36 at 1–2), is MOOT.

         2.    On the Government’s Notice of Intent not to Use Evidence (Doc. 64),

   Defendant’s Motion in Limine to preclude the Government from introducing

   evidence that blood was discovered based on the use of Bluestar (Doc. 36 at 2–

   3), is MOOT.
Case 3:19-cr-00001-TJC-PDB Document 66 Filed 12/17/19 Page 2 of 3 PageID 590



            3.   Defendant’s Motion in Limine to preclude the Government from

   making any statement or implying that because of Nettleton’s actions no one

   will know what happened to Tur (Doc. 36 at 3), remains deferred. Before

   opening statements, the Government will proffer what it intends to say in its

   opening statement regarding this issue.

            4.   Not later than December 20, 2019, the Government shall file with

   the Court: (a) its trial brief; (b) its motion in limine regarding Defendant

   Nettleton’s proposed defense; (c) a revised exhibit list; (d) the recording and

   transcript of Defendant’s January 2015 interview with NCIS; and (e) the

   autopsy report and accompanying photographs that the Government intends to

   admit.

            5.   By that same date, Defendant shall file a motion, with citations to

   authorities, regarding researching potential juror’s social media during voir

   dire, and he shall file a revised exhibit list.

            6.   Not later than December 23, 2019, the Government shall provide

   a copy of all paper and electronic exhibits. Defendant shall also provide a copy

   of all exhibits he intends to admit in his case in chief that are not included in

   the Government’s exhibits.

            7.   By that same date, the parties shall finalize all stipulations for

   trial.




                                             2
Case 3:19-cr-00001-TJC-PDB Document 66 Filed 12/17/19 Page 3 of 3 PageID 591



            8.    Not later than December 31, 2019, Defendant, if he chooses, may

   file a response to the Government’s motion in limine.

            9.    By that same date, the Government, if it chooses, may file a

   response to Defendant’s motion to research potential juror’s social media during

   voir dire.

            10.   Not later than January 3, 2020, the Government shall disclose to

   Defendant the witnesses it intends to call on the first day of trial, and in what

   order.

            DONE AND ORDERED in Jacksonville, Florida this 17th day of

   December, 2019.




                                                    TIMOTHY J. CORRIGAN
                                                    United States District Judge

   jb
   Copies:
   The Honorable Patricia D. Barksdale
   United States Magistrate Judge

   Counsel of Record
   U.S. Probation
   U.S. Pretrial Services
   U.S. Marshals Service
   Defendant




                                           3
